Citation Nr: 0838326	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  05-41 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability due to 
service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from August 1967 to August 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February and August 2005 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, remand is required.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  Disabilities of common 
etiology are to be considered as one disability for the 
purpose of determining whether the schedular threshold is 
met.  38 C.F.R. § 4.16(a).  Substantially gainful employment 
is defined as work which is more than marginal and which 
permits the individual to earn a living wage.  Moore v. 
Derwinski, 1 Vet. App. 356 (1991).  The existence or degree 
of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.

The veteran has 3 years of college education and last worked 
in 1996 as an instructor in electrical energy.  He has been 
awarded Social Security Administration benefits based on 
psychiatric disease and arthritis.  Service connection is in 
effect for diabetes mellitus, 20 percent; for right and left 
lower extremity peripheral vascular disease, 20 percent each; 
and for right and left upper and lower extremity peripheral 
neuropathy, 20 percent each (times four), resulting in a 
combined rating of 90 percent.  He claims that a TDIU is 
warranted due to service-connected disabilities, and he 
indicates that they are becoming worse.  A VA examination has 
not been conducted, and one is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination.  The claims folder should 
be made available to and reviewed by the 
examiner.  All necessary tests and 
studies should be performed.  

The examiner should provide an opinion 
as to whether the veteran's service-
connected diabetes mellitus, left and 
right lower extremity peripheral 
vascular disease, and right and left 
upper and lower extremity peripheral 
neuropathy, alone or in combination 
with each other, render him incapable 
of obtaining and maintaining 
substantially gainful employment.

The examiner should discuss the degree 
of occupational impairment attributable 
to the veteran's service-connected 
disabilities.  In particular, describe 
what types of employment activities 
would be limited because of the 
veteran's service-connected 
disabilities and whether any limitation 
on employment is likely to be 
permanent.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

2.  Thereafter, readjudicate the 
veteran's TDIU claim in light of any 
additional evidence added to the record.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

